As filed with the Securities and Exchange Commission on October 25, 2010 1933 Act File No. 02-42722 1940 Act File No. 811-02258 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 76 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 53 x EATON VANCE SERIES TRUST II (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on November 1, 2010 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. ^ Eaton Vance Parametric Tax-Managed Emerging Markets Fund Class I Shares - EITEX A diversified fund seeking long-term, after-tax returns by investing in emerging market stocks Prospectus Dated ^November 1, 2010 ^ The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this ^ Prospectus Page Page Fund Summary 2 Investment Objective & Principal Policies and Risks 6 Investment Objective 2 Management and Organization ^ 8 Fees and Expenses of the Fund 2 Valuing Shares ^ 9 Portfolio Turnover 2 Purchasing Shares 9 Principal Investment Strategies 2 Redeeming Shares 11 Principal Risks 3 Shareholder Account Features ^ 12 Performance 4 Additional Tax Information ^ 13 Management ^ 5 Financial Highlights 15 Purchase and Sale of Fund Shares ^ 5 Tax Information 5 Payments to Broker-DealersandOther Financial Intermediaries 5 This ^ Prospectus contains important information about the Fund and the services available to shareholders. Please save it for reference. Fund Summary Investment Objective ^ Eaton Vance Parametric Tax-Managed Emerging Markets Funds (formerly Eaton Vance Tax-Managed Emerging Markets Fund) objective is to seek long-term, after-tax returns for its shareholders. Fees and Expenses of the Fund ^ This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. ^ Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) (as a percentage of offering price) None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None Redemption Fee (as a percentage of exchange price or amount redeemed or exchanged) 2.00% Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Management Fees 0.45% Other Expenses 0.50% Acquired Fund Fees and Expenses 0. ^ 01 % Total Annual Fund Operating Expenses 0. ^ 96 % (1) These fees and expenses are not included in the Financial Highlights table
